Citation Nr: 1029338	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to October 5, 2005, for 
the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel  






INTRODUCTION

The Veteran had active military service from November 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which, 
in pertinent part, granted service connection for tinnitus, 
effective October 5, 2005.  

The Veteran submitted a claim of service connection for "broken 
ear drums" in July 1973.  The RO granted service connection for 
deafness and residuals injury, tympanic membranes, and denied 
service connection for broken ear drums in a November 1973 rating 
decision.  The Veteran did not claim, and the RO did not 
adjudicate, a claim of service connection for tinnitus in the 
1973 decision.  The appellant received timely notice of the 
November 1973 determination, but did not appeal, and that 
decision is now final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302(b), 20.1103.

A November 2008 statement from the Veteran's representative notes 
that the RO declared CUE in a previous rating decision and 
established a retroactive benefit for the Veteran's combat 
wounds, but not for tinnitus.  


FINDINGS OF FACT

1.  Prior to October 5, 2005, the RO did not receive a claim, 
either formal or informal, of service connection for tinnitus.  

2.  On October 5, 2005, the RO received a claim of service 
connection for tinnitus.





CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 2005, 
for the grant of service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Since the issue of the effective date to be assigned the now-
service connected tinnitus disability is a "downstream" issue, 
another VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Likewise, in Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473, 490-491.  

Notwithstanding, the RO provided the appellant with pre-
adjudication notice by letter in January 2006 and post 
adjudication notice, including that concerning the issue of 
establishing evaluations and effective dates, in June 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he is entitled to an effective date of 
August 18, 1967, for the grant of service connection for 
tinnitus, which is when his tinnitus began.  He claims that he 
noted that he had ringing in his ears at the time he made his 
original claim of service connection for ear problems.  A June 
2010 statement from the Veteran's representative contends that 
the Veteran filed a claim of service connection for broken ear 
drums in July 1973 and that STRs note treatment for tinnitus.  
The representative further contends that VA should have 
considered his July 1973 claim as one for tinnitus, and that the 
VA examination in October 1973 notes that the Veteran was given 
diagnoses of residuals of injury to tympanic membranes and 
deafness, conduction type, with additional acoustic trauma, 
bilateral.  The representative argues that the notation of 
"additional acoustic trauma" was a reference to tinnitus and 
constitutes an "inferred claim."  

On October 5, 2005, the RO received a claim for "evaluation of 
possible service connected" injuries, to include tinnitus.  As 
noted above, the Veteran had not claimed, and the RO had not 
previously adjudicated, a claim of service connection for 
tinnitus.  

Generally the effective date for an award of compensation based 
on an original or a claim reopened after final disallowance will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 
3.400.  

A claim or application for VA disability compensation means a 
formal or informal communication in writing requesting a 
determination of entitlement to a benefit, or evidence of a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A 
formal claim is one filed on the form prescribed by VA.  38 
C.F.R. § 3.151(a).  Any communication indicating an intent to 
apply for benefits may be considered an informal claim.  38 
C.F.R. § 3.155.  When VA receives an informal claim, VA has a 
duty to provide an application form to the claimant.  If a formal 
claim is received within one year after it was sent to the 
claimant, the formal claim will be considered filed as to the 
date of receipt of the informal claim.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's representative has argued that the effective date 
for the grant of service connection should date back to 1973, 
because an October 1973 VA examination report notes that the 
Veteran has "additional acoustic trauma," which was actually 
referring to tinnitus.  Assuming that "additional acoustic 
trauma" was referring to tinnitus, this reference alone does not 
constitute a formal or informal claim because it alone does not 
indicate an intent to apply for service connection for tinnitus.  
See Id.  The provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must take.  
All that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  Rodriguez v. West, 189 F.3d 1351 (1999).  

There is no communication from the Veteran that indicates an 
intent to apply for tinnitus prior to October 5, 2005, and the 
October 1973 VA examination report cannot be considered an 
informal claim for purposes of 38 C.F.R. § 3.155.  See Norris v. 
West, 12 Vet.App. 413, 417 (1999).  Thus, there was no previously 
unadjudicated claim of service connection for tinnitus prior to 
October 5, 2005.  

Additionally, addressing the Veteran's representative's argument, 
there are no "inferred" service connection claims within the 
meanings of pertinent VA laws and regulations. 

The law is clear that no benefit may be paid before a claim is 
made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general 
applicability and mandates that a claim must be filed in order 
for any type of benefits to... be paid under the laws 
administered by the Secretary").  The effective date cannot be 
before the date of the claim which is October 5, 2005, the date 
the RO received the Veteran's claim of service connection for 
tinnitus.  

Since the Veteran's service connection claim was received more 
than one year after his separation from military service, and 
because the claim of service connection for tinnitus was not 
received until October 5, 2005, the effective date of the award 
may be no earlier then the date of the receipt of the claim; 
October 5, 2005.

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than October 5, 2005; 
there is no doubt to be resolved; and an earlier effective date 
is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date prior to October 5, 2005, for 
the grant of service connection for tinnitus is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


